[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 SEP 22, 2011
                                No. 11-10749                      JOHN LEY
                            Non-Argument Calendar                   CLERK
                          ________________________

                   D.C. Docket No. 2:10-cr-00324-LSC-RRA-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                       versus

GREGORY KELTON,
                                                              Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Northern District of Alabama
                         _________________________

                               (September 22, 2011)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Gregory J. Reid, appointed counsel for Gregory Kelton in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Kelton’s conviction and

sentence are AFFIRMED.




                                         2